Citation Nr: 1213430	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  06-05 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Attorney at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from August 1968 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  Jurisdiction has since been transferred to the RO in Montgomery, Alabama.

By way of background, the Board initially denied the Veteran's service connection claim in a decision issued in July 2009.  Thereafter, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), who issued a Memorandum Decision in July 2011 vacating the Board's decision and returning the Veteran's claim to the Board.

In light of the Court's decision and a review of the record, including the Veteran's recently submitted VA treatment records, the Board finds that further evidentiary development is warranted before the Veteran's claim is adjudicated.  Accordingly, this appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for PTSD, which he claims he developed as the result of an in-service stressful event.  Specifically, he reports that during service, he was hospitalized to treat the injuries resulting from a motor vehicle accident that occurred soon before he was scheduled to deploy for service in the Republic of Vietnam.  He reports that during his hospitalization, he witnessed many seriously wounded service members returning from the Republic of Vietnam and that he was disturbed by this experience, recognizing that prior to his accident he was scheduled to serve in Vietnam.

The Veteran has been afforded two VA examinations to address whether his reported PTSD is attributable to service.  In the first examination, which was performed in May 2004, the VA examiner failed to diagnose the Veteran with PTSD, stating that the Veteran did not report symptoms necessary to meet the full diagnostic criteria for PTSD.  This same examiner reexamined the Veteran in June 2005 and noted during the interim since his last examination, he had been diagnosed with PTSD by VA treatment providers.   The examiner then concluded that the Veteran minimally met the criteria for a diagnosis of PTSD, but found it "rather curious" that the Veteran had only recently begun to report significant symptoms of PTSD.  

The Board notes that neither the 2005 VA examination report, nor the Veteran's subsequent VA treatment records (which reflect his ongoing treatment for PTSD) contains a medical opinion definitively relating the Veteran's PTSD to service.  Moreover, the Veteran's 2009 hearing testimony includes the Veteran's report of a nonservice-related PTSD stressor, namely his father's death aboard a Merchant Marine ship which the Veteran nearly missed boarding.  The Veteran's 2011 VA treatment records also allude to this stressor, with the Veteran reporting occasionally experiencing an auditory hallucination in which his father cries for help, as well as the Veteran's elaboration that his father's Merchant Marine ship was hijacked in 1980 (after the Veteran's military service) and no survivors were ever discovered.

Given that the last VA examination of record reflects a finding that the Veteran only "minimally met" the criteria for PTSD, as well as the lack of any medical opinion of record definitively addressing the etiology of the Veteran's diagnosed PTSD, the Board finds that a new VA examination should be obtained.

Additionally, the Veteran's outstanding VA treatment records should be obtained, as well.

Accordingly, the case is REMANDED for the following action:

1.   Obtain the Veteran's VA treatment records from March 2010 to January 2011, and for the period after November 2011 the present.

2.  Then, schedule the Veteran for an appropriate VA examination to address the etiology of any currently-diagnosed acquired psychiatric disorder.

The examiner should review the Veteran's claims file in conjunction with his examination, including his psychiatric history as documented during his 2004 and 2005 VA psychiatric examinations and subsequent VA treatment records.  After conducting a relevant examination of the Veteran, the examiner should state:

(i) whether the Veteran's reported in-service stressor of witnessing wounded service members returned from Vietnam for treatment during his in-service hospitalization is sufficient to trigger PTSD;
   
(ii) whether there is a link between current symptoms and an in-service stressor; 

(iii) whether the Veteran meets the full diagnostic criteria for a diagnosis of PTSD or any other acquired psychiatric disorder;
   
(iv) which stressor(s) any diagnosis of PTSD is based upon; and
   
(v) whether it is at least as likely as not that any currently-diagnosed acquired psychiatric disorder had its onset in or was otherwise incurred in service.

An explanation for the conclusions reached should be set forth. 

If the examiner determines that a medical opinion cannot be rendered without resorting to speculation, an explanation as to why that is so should be expressed, to include a recitation of any missing facts necessary to render a non-speculative opinion.

3.  Thereafter, the evidence should be reviewed and the Veteran's claim re-adjudicated.  If the claim remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

